Securities and Exchange Commission Washington, D.C. 20549 Form 11-K Annual Report Pursuant to Section 15 (d) of the Securities Exchange Act of 1934 For Fiscal Year Ended December 31, 2006 SEC NO. 1-5998 A. Full title of the plan: THE PUTNAM RETIREMENT PLAN B. Name the issuer of the securities held pursuant to the Plan and the address of its principal executive office: MARSH & McLENNAN COMPANIES, INC. 1166 Avenue of the Americas New York, NY 10036 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Putnam Benefits Administration Committee has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. THE PUTNAM RETIREMENT PLAN Date: June 22, 2007 /s/ Donald E. Mullen Authorized Representative of the Putnam Benefits Administration Committee CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-69774 of Marsh & McLennan Companies, Inc. on Form S-8 of our report dated June 19, 2007, appearing in this Annual Report on Form 11-K of The Putnam Retirement Plan for the year ended December 31, 2006. /s/ Deloitte & Touche LLP Boston, Massachusetts June 19, 2007 The Putnam Retirement Plan Financial Statements as of December 31, 2006 and 2005, and for the Year Ended December 31, 2006, Supplemental Schedule as of December 31, 2006, and Report of Independent Registered Public Accounting Firm THE PUTNAM RETIREMENT PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 12 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits as of December 31, 2006 and 2005 3 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2006 4 Notes to Financial Statements 5
